                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                                              101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                                          BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                            (410) 962-7810
                                                                                                        Fax: (410) 962-2577
                                                                                                MDD_DLBChambers@mdd.uscourts.gov




                                                               February 18, 2020

     LETTER TO THE PARTIES

                RE:     Latisha G. v. Commissioner, Social Security Administration
                        Civil No. DLB-19-638

     Dear Plaintiff and Counsel:

             On March 5, 2019, Plaintiff Latisha G., who appears pro se, petitioned this Court to review
     the Social Security Administration’s (“SSA’s”) final decision to deny her claim for Supplemental
     Security Income. ECF 1. Plaintiff did not file a motion for summary judgment before the filing
     deadline, but I have considered the SSA’s motion for summary judgment, ECF 16, and Plaintiff’s
     stated cause of action, ECF 1 (“I have PTSD.”). 1 I find that no hearing is necessary. See Loc. R.
     105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if it is supported by
     substantial evidence and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g),
     1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny the
     SSA’s motion and remand the case to the SSA for further evaluation pursuant to sentence four of 42
     U.S.C. § 405(g). This letter explains my rationale.

              After a previous denial of benefits in 2016, Tr. 82-94, Plaintiff filed her claim for benefits on
     July 19, 2016, alleging a disability onset date of April 26, 2016, 2 Tr. 181-89. Her claim was denied
     initially and on reconsideration. Tr. 102-05, 109-10. An Administrative Law Judge (“ALJ”) held a
     hearing on May 31, 2018, at which Plaintiff was represented by counsel. Tr. 28-51. Following that
     hearing, the ALJ determined that Plaintiff was not disabled within the meaning of the Social Security
     Act during the relevant time frame. Tr. 12-23. The Appeals Council denied Plaintiff’s request for
     review, Tr. 1-5, so the ALJ’s decision constitutes the final, reviewable decision of the SSA.

            The ALJ found that Plaintiff suffered from the severe impairments of “major depressive
     disorder; and posttraumatic stress disorder (PTSD).” Tr. 15. Despite this impairment, the ALJ
     determined that Plaintiff retained the residual functional capacity (“RFC”) to:

                perform a full range of work at all exertional levels but with the following
                nonexertional limitations: performing simple and routine tasks involving no written


     1After the SSA filed its motion, the Clerk’s Office sent a Rule 12/56 letter to Plaintiff, advising her of the
     potential consequences of failing to oppose the dispositive motion. ECF 19. Plaintiff did not file a response.

     2   Plaintiff subsequently amended her alleged onset date to July 19, 2016. Tr. 12, 202.
Latisha G. v. Commissioner, Social Security Administration
Civil No. DLB-19-638
February 18, 2020
Page 2

        instructions; never performing work involving a production-rate or pace; never
        interacting with the public; occasionally interacting with coworkers; and performing
        work in a low-stress environment consisting of occasional decisionmaking and
        occasional changes in the work setting. Due to problems with experiencing
        flashbacks, the claimant would be off task 10 percent of the workday.

Tr. 18. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff had no past relevant work, but could perform other jobs existing in significant numbers in
the national economy. Tr. 21-23. Accordingly, the ALJ concluded that Plaintiff was not disabled.
Tr. 23.

        I have carefully reviewed the ALJ’s opinion and the entire record. See Elam v. Barnhart, 386
F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review of a pro
se action challenging an adverse administrative decision, including: (1) examining whether the SSA’s
decision generally comports with regulations, (2) reviewing the ALJ’s critical findings for compliance
with the law, and (3) determining from the evidentiary record whether substantial evidence supports
the ALJ’s findings).

        The ALJ proceeded in accordance with applicable law at the first two steps of the sequential
evaluation. The ALJ ruled in Plaintiff’s favor at step one, and determined that she had not engaged
in substantial gainful activity since her application date. Tr. 15; see 20 C.F.R. § 416.920(a)(4)(i). At
step two, the ALJ then considered the severity of each of the impairments that Plaintiff claimed
prevented her from working, finding her major depressive disorder and PTSD to be severe. Tr. 15;
see 20 C.F.R. § 416.920(a)(4)(ii). The ALJ determined that Plaintiff’s gastroesophageal reflux disease
was not a severe impairment and that her alleged knee pain and dislocations were not medically
determinable impairments. Tr. 16.

         At step three, the ALJ determined that Plaintiff’s impairment did not meet or medically
equal the criteria of any listings. Tr. 16-18; see 20 C.F.R. § 416.920(a)(4)(iii). In particular, the ALJ
identified and considered Listings 12.04 (depressive, bipolar, and related disorders) and 12.15
(trauma- and sensor-related disorders). The ALJ had to apply the special technique applicable to
mental impairments. See 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.00 (2018). The technique
requires analysis of: (1) “paragraph A criteria,” which consist of a set of medical findings; (2)
“paragraph B criteria,” which consist of a set of impairment-related functional limitations; and (3)
“paragraph C criteria,” which relate to “serious and persistent” disorders lasting at least two years
with a history of ongoing medical treatment and marginal adjustment. Id. § 12.00(A), (G). Li stings
12.04 and 12.15 are satisfied by meeting either the paragraph A and paragraph B criteria, or the
paragraph A and paragraph C criteria. Id. § 12.00(A)(2). Paragraph B consists of four broad
functional areas including: (1) understanding, remembering, or applying information; (2) interacting
with others; (3) concentrating, persisting, or maintaining pace, and (4) adapting or managing oneself.
Id. § 12.00(A)(2)(b). The SSA uses a five-point scale to rate a claimant’s degree of limitation in the
four areas: none, mild, moderate, marked, or extreme. 20 C.F.R. § 416.920a(c)(4). A claimant must
show extreme limitation in one area, or marked limitation in two areas, to be deemed to have met
the paragraph B criteria. 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.04(B) (2018).
Latisha G. v. Commissioner, Social Security Administration
Civil No. DLB-19-638
February 18, 2020
Page 3

         Here, the ALJ assigned a rating to the “paragraph B criteria” and found that Plaintiff had a
“moderate” limitation in all four functional areas, including the ability to concentrate, persist, or
maintain pace. Tr. 16-17. Because Plaintiff did not have an extreme limitation in one area, or
marked limitation in two areas, the ALJ found that Plaintiff did not satisfy the “paragraph B”
criteria. Tr. 18. The ALJ also found that Plaintiff did not satisfy the “paragraph C” criteria because
the record lacks evidence of hospitalizations for mental health issues or marginal adjustment. Id.
Therefore, the ALJ found that Plaintiff did not meet or equal a listing.

        The ALJ continued with the sequential evaluation and considered, in assessing Plaintiff’s
RFC, the extent to which her impairments limited her ability to work. In her analysis, the ALJ
summarized Plaintiff’s subjective complaints from her hearing testimony and provided a review of
her medical records. Tr. 19-21. The ALJ noted that Plaintiff experienced a sexual assault and a
brutal physical battery, that she experienced flashbacks, that she had seen her psychotherapist or
psychiatrist “every one to two weeks” since 2016, and that her medications included sertraline and
trazodone. Tr. 19. The ALJ also noted that “[w]hile the record supports the presence of the alleged
impairments, the claimant has not submitted enough medical evidence to corroborate the intensity
or effects of [her] impairments.” Tr. 20. The ALJ discussed Plaintiff’s psychological consultative
examination in November 2016, including the examiner’s observation that Plaintiff was guarded,
preoccupied with paranoid ideas, and “exhibited a depressed an irritable mood with a flat affect.” Id.
(citing Exh. B3F). The ALJ also noted that the examiner could not assess Plaintiff’s hygiene because
Plaintiff would not remove her hood, and that Plaintiff refused to perform “Serial Sevens.” Id. The
ALJ considered the opinions of the State agency psychological consultants, Tr. 20-21, and the
previous ALJ’s RFC assessment, Tr. 21; see Acquiescence Ruling 00-1(4); Albright v. Comm’r of Soc. Sec.
Admin., 174 F.3d 473 (4th Cir. 1999) (discussing an ALJ’s consideration of prior findings). The ALJ
concluded that the evidence showed “greater functioning than the claimant has alleged, little
evidence of treatment overall, and evidence of noncooperation or exaggeration of symptoms.” Tr.
21.

        The ALJ’s decision does not comport with the requirements of Mascio v. Colvin, 780 F.3d 632
(4th Cir. 2015). In that case, the Fourth Circuit determined that remand was appropriate for three
distinct reasons, including, as pertinent to this case, the inadequacy of the ALJ’s evaluation of
“moderate difficulties” in concentration, persistence, or pace. Id. at 638. That functional area
“refers to the abilit[y] to focus attention on work activities and stay on task at a sustained rate.” 20
C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.00(E)(3) (2018). The Social Security regulations define a
“moderate limitation” as the “fair” ability to function “independently, appropriately, effectively, and
on a sustained basis.” Id. § 12.00(F)(2). In comparison, a “mild limitation” reflects a slightly limited
functional ability, and a “marked limitation” reflects a seriously limited functional ability. Id.

       The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the VE—
and the corresponding RFC assessment—did not include any mental limitations other than unskilled
work, despite the fact that, at step three of the sequential evaluation, the ALJ determined that the
claimant had moderate difficulties in maintaining concentration, persistence, or pace. 780 F.3d at
637-38. The Fourth Circuit specifically held that it “agree[s] with other circuits that an ALJ does not
account for a claimant’s limitations in concentration, persistence, and pace by restricting the
Latisha G. v. Commissioner, Social Security Administration
Civil No. DLB-19-638
February 18, 2020
Page 4

hypothetical question to simple, routine tasks or unskilled work.” Id. at 638 (quoting Winschel v.
Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal quotation marks omitted). In so
holding, the Fourth Circuit emphasized the distinction between the ability to perform simple tasks
and the ability to stay on task, stating that “[o]nly the latter limitation would account for a claimant’s
limitation in concentration, persistence, or pace.” Id. Although the Fourth Circuit noted that the
ALJ’s error might have been cured by an explanation as to why the claimant’s moderate difficulties
in concentration, persistence, or pace did not translate into a limitation in the claimant’s RFC, it held
that absent such an explanation, remand was necessary. Id.

          Here, the ALJ’s analysis of Plaintiff’s ability to maintain concentration, persistence, or pace
stated:

          With regard to concentrating, persisting, or maintaining pace, the claimant has a
          moderate limitation. In the Function Report, the claimant indicated difficulties in
          concentrating, paying attention, and completing tasks due to psychologically based
          symptoms. She stated that she is unable to manage her finances and that she is
          unable to drive a motor vehicle, which reflect significant deficits in and [sic]
          concentration. The allegations at the hearing are consistent with those stated in the
          Disability Report. At the November 2016 psychological consultative examination,
          the claimant was not oriented, and she demonstrated diminished concentration,
          although the examiner was not able to assess all aspects of the claimant’s
          concentration due to noncooperation. On the [mini-mental status examination], the
          claimant achieved a score of 13/30. The psychotherapy notes reflect few to no
          positive mental status findings for attention, orientation, or alertness, which suggests
          that her deficits in this broad area of functioning are no more than moderate in
          degree.

Tr. 17 (internal citations omitted). In the RFC assessment, the ALJ gave “great weight” to the State
agency consultants’ opinions that Plaintiff could “understand, remember, and carry out simple
instructions and tasks with reduced contact with others in the workplace and tolerance of only
simple workplace changes.” Tr. 20-21; see Tr. 60, 74. However, the ALJ found that the consultants
“did not adequately consider the claimant’s subjective complaints of difficulties with reading,
interacting with the public, and remaining on task, which are supported by her testimony and her
consistently abnormal mood at psychotherapy.” Therefore, the ALJ found that Plaintiff was “more
limited” than the consultants opined. Tr. 21; see also ECF 16-1 at 9-10 (Commissioner explaining that
“[t]he ALJ also noted that [Plaintiff’s] subjective complaints of difficulties with reading, interacting
with the public, and remaining on tasks, supported greater limitations than in the State agency
consultants’ opinions.”). In discussing the previous SSA decision, the ALJ found that the evidence
supported “greater restrictions in working with the public, staying on task, and reading instructions”
than the previous ALJ included. Tr. 21.

          The prior ALJ found that Plaintiff had the following nonexertional limitations:

          The claimant is limited to performing simple, routine, repetitive tasks, but not those
          done at a produce rate pace, as in an assembly line, where each task must be
Latisha G. v. Commissioner, Social Security Administration
Civil No. DLB-19-638
February 18, 2020
Page 5

        completed within a fixed time. The claimant is limited to making simple work -
        related decisions with only occasional changes in the routine work setting. The
        claimant is limited to occasional interaction with supervisors, coworkers, and the
        public. Time off-task during the workday can be accommodated by normal breaks.

Tr. 88. Despite explaining that Plaintiff required more limitations than included in the previous
ALJ’s RFC assessment or the opinions of the State agency consultants, the ALJ did not explain what
those limitations were or how they accommodated Plaintiff’s difficulties with concentration,
persistence, and pace. The ALJ similarly did not explain why Plaintiff’s difficulties with
concentration, persistence, and pace did not affect her ability to sustain an eight-hour workday. The
restriction to “simple, routine tasks” is directly analogous to the limitations deemed insufficient in
Mascio. 780 F.3d at 638 (quoting Winschel, 631 F.3d at 1180) (finding “simple, routine tasks or
unskilled work” to be insufficient to address a claimant’s moderate limitations in concentration,
persistence, or pace). In the absence of any additional limitation to accommodate Plaintiff’s
moderate difficulties maintaining concentration, persistence, or pace, Mascio requires that the ALJ
explain why no such limitation is required. Mascio, 780 F.3d at 638. The ALJ has not provided such
an explanation here.

        Although the Commissioner did not defend the ALJ’s decision based on her inclusion of
RFC limitations to “never performing work involving a production-rate or pace” and “be[ing] off
task 10 percent of the workday,” Tr. 18, those arguments would be unpersuasive. First, t he Fourth
Circuit recently remanded a case for, among other reasons, a failure to define “production rate” and
“demand pace.” Thomas v. Berryhill, 916 F.3d 307, 312 (4th Cir. 2019); see also Perry v. Berryhill, 765 F.
App’x 869, 872 (4th Cir. Mar. 8, 2019) (unpublished) (remanding for ALJ’s failure to define “non-
production oriented work setting”). The term “production-rate or pace,” used in this case, is
directly analogous to the terms deemed problematic in Thomas.

        Second, the ALJ explained that she included the off-task limitation “[d]ue to problems
experiencing flashbacks.” Tr. 18. Although the ALJ noted that “[t]he claimant’s attorney argued [at
the hearing] that the claimant would be off task 20 percent of the time due to her mental
symptoms,” Tr. 19, the ALJ did not cite to the record to support her finding that Plaintiff would be
off task ten percent of the workday because of flashbacks. The ALJ cited to Plaintiff’s hearing
testimony for her conclusion that the evidence supported “greater restrictions in . . . staying on task”
than the previous ALJ’s RFC assessment. Tr. 21. At the hearing, however, Plaintiff testified that
she had daily flashbacks that lasted up to an hour. Tr. 45. Similarly, the ALJ did not explain how,
despite Plaintiff’s moderate difficulties in maintaining concentration, persistence, or pace, she could
remain on task for at least ninety percent of an eight-hour workday. See Williams v. Berryhill, Civil
No. TMD-17-1083, 2018 WL 3092273, at *6 (D. Md. June 22, 2018).

        In light of the ALJ’s inadequate RFC assessment, I need not address whether the remainder
of the ALJ’s analysis complied with the relevant legal standards. In ordering remand for further
consideration by the SSA, I express no opinion as to whether the ALJ’s ultimate conclusion that
Plaintiff is not entitled to benefits is correct.
Latisha G. v. Commissioner, Social Security Administration
Civil No. DLB-19-638
February 18, 2020
Page 6

      Despite the informal nature of this letter, it should be flagged as an opinion.   An
implementing order follows.

                                                       Sincerely yours,

                                                                  /s/

                                                       Deborah L. Boardman
                                                       United States Magistrate Judge
